Citation Nr: 1502200	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous breakdown.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  It was most recently before the Board in July 2014, at which time it was remanded in order to obtain supplemental medical opinions from a VA examiner who had previously evaluated the Veteran in early 2014.  Following attempts to complete the requested actions, the case was returned to the Board for further review.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2014 remand, an addendum was furnished in August 2014 from the VA staff psychologist who had examined the Veteran in January 2014 and provided one or more opinions as to matters herein at issue.  The primary conclusions reached by the VA examiner, as reported in August 2014 and as applicable to the case at hand, were that the Veteran's bipolar disorder clearly and unmistakably pre-existed his entrance onto active duty and that it was equally clear and unmistakable that such disorder was not aggravated in service beyond its normal progress.  Otherwise, it was less likely than not that any psychiatric disorder was incurred in or aggravated by military service of the Veteran.  Also, he offered an opinion, albeit a qualified one, that the theory advanced by another medical professional that the administration of megadoses of medication at the beginning of the Veteran's period of service led to an inservice psychiatric breakdown in attacking a stewardess while flying was without widely held medical support.  That qualification was made through the VA examiner's strong recommendation based on his status as a clinical psychologist that such question be further addressed by a psychiatrist or other medical doctor.  This the Board notes was not thereafter accomplished in violation of the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268 270-71 (1998).  

The Veteran through his representative argues that the August 2014 opinion is inadequate, citing two lapses, one being the absence of any authority on the part of the VA examiner in 2014 to provide an opinion as to the administration of medication in high doses.  The second argument is that the VA examiner prejudiciously manipulated the evidence by interweaving statements pertaining to the Veteran's two separate and distinct diagnosed psychiatric disorders and on the basis that the VA examiner improperly relied on the Veteran's fits as proof that his bipolar disorder predated service.  Per the Veteran, that conclusion is unsupported and cannot be based on the finding of the Medical Board, as founded on the conclusions reached by inservice attending psychiatrists that only a personality disorder had predated his entry onto active duty.  In the opinion of the Veteran, he is entitled to a presumption of soundness and the August 2014 opinion fails to rebut that presumption adequately.  

The Board notes that, in the addendum, the VA psychologist in August 2014 expressed his total agreement with the opinion of the Medical Board in service in finding that the Veteran had entered service with an inherent pre-existing personality disorder which rendered him unsuitable for any further service in the Navy and that the Veteran had suffered from no other disability which was the result of an incident of service or which was aggravated thereby.  In contrast to the Medical Board's opinion that only a personality disorder was present and no acquired psychiatric disorder was otherwise shown to be of service origin, however, the VA examiner in 2014 determined that the Veteran exhibited a bipolar disorder shortly after service entrance, as manifested by his complaint of "fits," which the VA examiner described as disruptive psychiatric episodes.  The VA examiner's use of the Medical Board's findings as a basis for his conclusions is thus unclear and such requires clarification by further remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

2.  Thereafter, return the VA examination report of January 2014 with its August 2014 addendum to their author, Dr. C.B., as well as the entirety of the Veteran's claims folder, so that the clarification of his earlier opinions may be obtained.  Following a further review of the claims folder, Dr. C.B., or, if he is unavailable, his designee, should be asked to address the following, providing a complete, fact-based rationale for each such opinion:

Provide clarification as to the rationale for your earlier stated opinions that the Veteran's bipolar disorder did not originate in service, but clearly and unmistakably pre-existed his entrance onto active duty and was not aggravated by service.  Please address particularly whether your opinion is consistent with the staff psychiatrists' opinion during a period of inpatient evaluation in June 1969 that there was longstanding evidence of pathological emotional immaturity which precluded his rendering any further useful service in the U.S. Navy, with entry of a diagnosis of a passive-dependent personality; chronic, severe, as manifested by a lifelong history of clinging, helpless behavior, impaired object relations, autistic preoccupations, inability to delay gratification, low self-esteem, and an inability to cope with age-appropriate stress, as well as the Medical Board's determination in July 1969 that a single personality disorder was present (which under the law is not an acquired psychiatric disorder and cannot be subject to service connection).  In addition, please elaborate as to why you believe that the "fits" existed prior to service.  

3.  Thereafter, afford the Veteran a VA examination by a neuropsychiatrist in order to ascertain, among other things, the impact, if any, of the administration of a claimed megadose of medication(s) to the Veteran at the time of his entrance onto active duty or within the first two months of his period of service and to address otherwise the dispositive issues.  The megadose-of-medication causation theory outlined by Dr. A.B. in November 2013 should be fully addressed.  The claims folder should be provided to the neuropsychiatrist in its entirety for use in the study of this case.  Such examination should include a detailed psychiatric history, mental status evaluation, and any testing deemed necessary by the examiner.  All pertinent diagnoses should be sets out in detail.  

The examining neuropsychiatrist should then offer a medical opinion as to each of the following, providing a complete rationale as to each:

a)  Is it entirely unequivocal that any currently existing acquired psychiatric disorder existed prior to the Veteran's entrance onto active duty in April 1969, and, if so, is it equally unequivocal that any preexisting disorder did not undergo inservice aggravation beyond the normal progress of the disorder?  The examiner is reminded that a personality disorder is not an acquired psychiatric disorder for which a grant of service connection is possible under existing law and regulations.  

b)  In the event that any disorder referenced in (a) above did not either preexist service or if preexisting was not aggravated in service, is it at least as likely as not (50 percent or more probability) that any such disorder originated in service or is otherwise attributable to service or any event therein? 

As to both of the above-noted questions, the VA examiner should assess the impact, if any, of the Veteran's reported receipt of various medications at the time of his service entrance and in the months following.  As part thereof, the examiner should address in detail the megadose-of- medication theory of causation provided by Dr. A. B. in November 2013 that is of record.  

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.

4.  Lastly, readjudicate the issue remaining on appeal, based on all of the evidence of record, and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




